MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Aug 08 2019, 6:45 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Timothy Neal Hatton                                      Curtis T. Hill, Jr.
New Castle Correctional Facility                         Attorney General
New Castle, Indiana
                                                         Angela N. Sanchez
                                                         Assistant Section Chief, Criminal
                                                         Appeals
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy Neal Hatton,                                     August 8, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-191
        v.                                               Appeal from the Marshall Superior
                                                         Court
State of Indiana,                                        The Honorable Robert O. Bowen,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         50D01-1107-FA-24



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-191 | August 8, 2019                    Page 1 of 5
                                             Case Summary
[1]   Timothy Neal Hatton pled guilty by plea agreement to class B felony child

      molesting. He later filed a petition for post-conviction relief (“PCR”), the

      denial of which was affirmed by this Court. He subsequently filed a pro se

      motion to correct his designation as a credit restricted felon (“CRF”) and now

      appeals, pro se, the trial court’s denial of his motion. We dismiss.


                                 Facts and Procedural History
[2]   In July 2011, the State charged Hatton with class A felony child molesting

      involving intercourse or deviate sexual conduct with a child under age fourteen,

      class B felony criminal deviate conduct involving force or the threat of force,

      class C felony child molesting involving fondling of a child under age fourteen,

      class D felony sexual battery involving force or the threat of force, and class B

      misdemeanor battery. He pled guilty by plea agreement to class B felony child

      molesting and was sentenced to fifteen years executed plus five years suspended

      to probation. In 2014, he filed a PCR petition, alleging ineffective assistance of

      counsel and challenging the validity of his guilty plea. The denial of his petition

      was affirmed by this Court in an unpublished decision, and transfer was denied.

      See Hatton v. State, No. 18A-PC-749, 2019 WL 238327 (Ind. Ct. App. Jan. 17,

      2019), trans. denied.


[3]   Meanwhile, Hatton filed a pro se motion to correct his designation as a CRF,

      claiming that his child molesting conviction did not involve intercourse or

      deviate sexual conduct, as required under Indiana Code Section 35-31.5-2-72.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-191 | August 8, 2019   Page 2 of 5
      The trial court denied the motion, and Hatton filed a motion to reconsider. The

      trial court denied Hatton’s motion in an order reading, in pertinent part, “The

      defendant is properly classified as a ‘credit restricted felon’ as defined by IC 35-

      31.5-2-72. The defendant was convicted of child molesting under IC 35-42-4-

      3(a)(1) with the allegation of deviate sexual conduct.” Appellant’s App. Vol. 2

      at 29.


[4]   Hatton filed this appeal. The State filed a motion to dismiss the appeal, which

      the motions panel of this Court held in abeyance for determination by the

      writing panel.


                                     Discussion and Decision
[5]   Hatton challenges the trial court’s denial of his motion to correct his

      designation as a CRF. As a preliminary matter, we note that he has chosen to

      proceed pro se. It is well settled that pro se litigants are held to the same legal

      standards as licensed attorneys. Lowrance v. State, 64 N.E.3d 935, 938 (Ind. Ct.

      App. 2016), trans. denied (2017). This means that they must follow our

      established rules of procedure and accept the consequences when they fail to do

      so. Id.


[6]   Hatton litigated a PCR petition in 2014. He now seeks the removal of his

      designation as a CRF, and the State claims that this action amounts to an

      unauthorized successive PCR petition. Post-Conviction Rule 1(12) governs

      successive PCR petitions and outlines a specific procedure that the petitioner

      must follow. For example, the petitioner requesting a successive PCR petition

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-191 | August 8, 2019   Page 3 of 5
      must file a specific form with the clerk of the Supreme Court, this Court, and

      the Tax Court laying out his grounds for relief, and if the appellate court finds

      that the petitioner has established a reasonable possibility that he is entitled to

      post-conviction relief, the court will authorize the filing of the successive

      petition below. Id.


[7]   Hatton neither sought nor was granted permission to file a successive PCR

      petition. In his motion below, he asserted that his child molesting conviction

      does not meet the statutory criteria for a CRF designation because there was no

      intercourse, deviate sexual conduct, or serious bodily injury, as required by

      Indiana Code Section 35-31.5-2-72. Appellant’s App. Vol. 2 at 36. This type of

      claim requires an examination of matters that go beyond the face of the

      judgment, e.g., the factual basis underlying his guilty plea to class B felony child

      molesting, his age at the time, and his victim’s age at the time. “[A]ll manner

      of claims of sentencing errors (other than those that do not require

      consideration of matters outside the face of the sentencing judgment), are

      addressed via post-conviction relief proceedings.” Young v. State, 888 N.E.2d

      1255, 1256 (Ind. 2008). This includes claims pertaining to credit time that

      require resort to matters outside the face of the judgment. See id. (holding that

      “post-conviction proceedings are the appropriate procedure for considering

      properly presented claims for educational credit time”).


[8]   Hatton should have sought permission to litigate his CRF claim as a successive

      PCR but did not do so. He now attempts to reframe his claim as a motion to

      correct erroneous sentence, which may be filed after PCR proceedings without

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-191 | August 8, 2019   Page 4 of 5
       seeking the prior authorization necessary for successive PCR petitions.

       Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). However, “use of the

       statutory motion to correct sentence should thus be narrowly confined to claims

       apparent on the face of the sentencing judgment.” Id. Claims such as Hatton’s

       “that require consideration of the proceedings before, during, or after trial may

       not be presented by way of a motion to correct sentence.” Id.


[9]    Even if we were to address the merits of Hatton’s CRF claim, we could not

       conduct a meaningful review on the scant record before us. Hatton has failed to

       include a copy of the original sentencing order, the judgment of conviction, or

       the transcripts from the guilty plea and sentencing hearings. It is not this

       Court’s role to become Hatton’s “advocate” or conduct a search outside the

       record to develop and evaluate his arguments. Lowrance, 64 N.E.3d at 938.


[10]   In sum, Hatton was limited to challenging his CRF status by filing a request for

       a successive PCR petition, subject to the parameters and procedures outlined in

       Post-Conviction Rule 1(12). He did not do so, and as such, dismissal is

       appropriate. See State ex rel. Woodford v. Marion Superior Court, 655 N.E.2d 63,

       66 (Ind. 1995) (dismissal held appropriate where petitioner failed to obtain

       leave from appellate court before filing second PCR petition in superior court).

       We therefore grant the State’s motion to dismiss the appeal.


[11]   Dismissed.


       Bradford, J., and Tavitas, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-191 | August 8, 2019   Page 5 of 5